DETAILED ACTION
	This office action is in response to the amendment filed on 22 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1 and 13-22 are currently pending: 1 and 13-22 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) filed 04 May 2022 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 22 April 2022), with respect to the rejection of claims 1 and 13-22 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1 and 13-22.
	In view of changes made to claims 1, 15, 17 and 20 in response to issues raised in a previous Office Action, the objection to claims 1, 15, 17 and 20 is withdrawn.
	Further, in view of amendments to independent claims 1, 17 and 22, the nonstatutory double patenting rejection of claims 1 and 13-22 with respect to U.S. Patent 10,832,171 B2 is, hereby, withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13-22 are rejected under U.S.C. 103 as being unpatentable over Lee et al (US 2015/0379429 A1; Lee), in view of Anand T. (US 2014/0179270 A1; Anand), and further in view of Iwamoto et al (US 2001/0018694 A1; Iwamoto).
RE Claim 1, Lee discloses a system for use of machine learning in a data visualization environment (Lee: fig. 1, illustrating an environment of a machine learning service (MLS); [0307], disclosing the use of interactive user interfaces (UIs) by clients of the MLS for exploring visualizations of modeling results), to automatically determine, for a set of data, one or more outliers or findings within the data set (Lee: fig. 62, providing a flow diagram summarizing an interactive MLS where client users may modify settings to explore evaluation results; [0310-0312], disclosing the training of a model, and evaluation of the model on ‘new’, not previously seen, data to generate results for display (results interpreted as findings)), comprising:
one or more computer systems or devices, including a microprocessor, and a data visualization service executing thereon that provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database), fig. 70, ‘computing device’ 9000 comprising a plurality of ‘processors’ 9010a – 9010n (computer system including processors); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well));
wherein the data visualization service provides access by a client system to communicate requests for information associated with the data set, and receive at a user interface, findings associated with the data set and displayed as visualizations within the user interface (Lee: fig. 7, ‘data source creation request’ 712 (requests associated with a data set) → … → ‘basic statistics (mean, median, min, max, std dev) … ‘correlations’ 768 → ‘candidate groups of predictive variables’ 769 (findings associated with a data set), fig. 63, illustrating an example display of findings associated with a data set; [0313], “The client to whom the evaluation result data is displayed may use one or more of the controls to indicate desired or target values for one or more settings” (visualization on a client device)); wherein the data visualization service is adapted to:
receive, from the client system, an indication of a target attribute of interest as provided within the data set (Lee: fig. 68, illustrating a display view of an evaluation run of a regression model applied to a data set (predicted values interpreted as a target attribute of interest); [0332], “In graph 6820, the distribution of the acceptable predictions (i.e., predictions within the tolerance limit currently indicated by slider S1) and the out-of-tolerance predictions for different ranges of the true values is shown”):
determine a plurality of dimension attributes associated with the data set: for each of one or more pairs of the dimension attributes, calculate, for a first dimension attribute, expected values of the target attribute with respect to values of the target attribute associated with a second dimension attribute (Lee: fig. 68; [0332], disclosing evaluation results of a regression model (e.g., ‘M-0087’) run on input evaluation data set ‘EDS7’; please note, in order to determine errors between true/observed values of data set ‘EDS7’ and predicted/target values, Lee’s method implicitly determines a ‘plurality of dimension attributes associated with the data set’, and ‘for pairs of the dimension attributes, calculate, for a first dimension attribute, expected values of the target attribute with respect to values of target attributes associated with a second dimension attribute’),
determine observed values for the target attribute within the data set (Lee: fig. 68, providing selections of types of error; [0332], teaching errors as difference between predicted value of an output variable and the true value (‘true value’ is interpreted as an ‘observed value’); in order to compute errors, Lee’s method implicitly determines observed/true values for the target attribute in the data set), and
report findings to the client system, for use in generating a data visualization (Lee: fig. 68; [0332], “Using the kinds of interactive controls shown in FIG. 68, MLS clients may be able to select the most appropriate definitions of error for their particular regression problem”).
However, although Lee does not appear to expressly teach,
Anand (in the field of anomaly detection) discloses the concept of generating ranked findings associated with a data set based on a comparison of values (Anand: fig. 1, ‘outlier detection unit (ranking residuals)’ 112; [0043], “The outlier detection unit 112 can be configured to compute residual values for each observation under index I by the following formula: Residuals=Fitted Value-Observed Value ... Residuals obtained for each observation under index I can be ranked by the outlier detection unit 112 to identify ranking of the residuals”); and report the ranked findings to the client system, for use in generating a data visualization (Anand: [0043], “The process of ranking residuals plays an important role to identify outliers, wherein the obtained ranks can be plotted on a graph”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Anand’s concept of generating ranked findings associated with a data set based on a comparison of values, and report the ranked findings to a client, with Lee’s machine learning and data visualization system comprising a method of conducting a regression analysis on a data set to produce residual values based on a comparison of expected values and observed values for a target attribute so the combined Lee/Anand system can generate ranked findings associated with the data set based on a comparison of the expected values and observed values for a target attribute, and report the ranked findings to the client, for generating a data visualization. Further, the motivation for combining Anand’s concept of generating ranked findings and reporting the ranked findings to a client with Lee’s machine learning and data visualization system would have been to help users of the combined system identify unusual or anomalous results which differ significantly from most of the data.
	 Yet, even though Lee/Anand does not expressly teach,
	Iwamoto (in the field of data analysis and visualization) discloses a data visualization service automatically continues to evaluate pairs of dimension attributes to determine additional findings, and report the additional findings to a client system (Iwamoto: fig. 1, illustrating ‘client’ 20 – ‘server’ 30 configuration (data visualization service reporting findings to a client); [0019], disclosing a display limiting function where limited amounts of data may be displayed at any given instance in time, [0024-0025], data records are extracted at random from a database, and a graph is displayed based on extracted records, [0029], correlation between elements of a data record and correlation between records are visually displayed (implicitly involves evaluating pairs of dimension attributes), [0033], disclosing graph display function includes a display limiting function for limiting amount of data that can be displayed, or have an automatic analyzing function for finding a new display element, and a display item-adding function for adding the found new display item to a graph (interpreted as computing a new correlation between data records not previously analyzed, and then adding the new correlation values to the graph for display, therein automatically continuing to evaluate pairs of dimensions to determine additional findings), [0082], “The trend of the whole information, and the abnormal value can be easily grasped” (abnormal/outlier data may be identified)).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Iwamoto’s method with Lee/Anand’s system comprising visualization of ranked findings in order to better understand the data by identifying trends, problems and/or unusual/abnormal sources within the data (Iwamoto, [0034, 0076, 0082]).
RE Claim 17, Lee discloses a method for automatically determining and reporting findings associated with data within a database or data set (Lee: [0339], disclosing an overview of ‘use cases’ for a machine learning service where users submit requests for machine learning tasks, and can be presented with interactive graphical displays of model evaluations), comprising: providing a data visualization service that communicates with and provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well)).
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 22, Lee discloses a non-transitory computer readable medium, including instructions stored thereon which when read and executed by one or more computers including one or more processors cause the one or more computers to perform a method (Lee: fig. 70, ‘system memory’ 9020; [0343, 0346], “System memory 9020 may be configured to store instructions and data accessible by processor(s) 9010 ... In some embodiments, system memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions and data as described above for FIG. 1 through FIG. 69 for implementing embodiments of the corresponding methods and apparatus”) comprising: providing a data visualization service that communicates with and provides access to a database having a data set associated with a plurality of attributes and dimensions (Lee: fig. 1, illustrating ‘system’ 100 comprising ‘raw data repositories’ 130 coupled with ‘input record handlers’ 160 (access to a database); [0089, 0102], divulging pre-processing of ‘input data records’ from ‘raw data’ repository, where ‘input data records’ may comprise variables of a variety of data types, and training of models (plurality of attributes and dimensions is implied), [0307-0308], visualization of results and use UIs by users to dynamically manipulate settings and observe effects of changed settings in real time (Lee’s ML service effectively provides a data visualization service as well)).
In addition, the remaining limitations recited in claim 22 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 13 and 18, Lee/Anand/Iwamoto discloses the system of claim 1, the method of claim 17, and Lee further teaches expected values (Lee: fig. 68, ‘predicted values’), while
Anand discloses findings are ranked according to relative deviation between values (Anand: [0043], “Residuals obtained for each observation under index I can be ranked by the outlier detection unit 112 to identify ranking of the residuals” (a residual represents a difference between values)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Anand’s ranked findings with Lee/Anand/Iwamoto’s system comprising expected/predicted values and method of evaluating pairs of dimension attributes to determine additional findings (e.g., ‘out-of-tolerance predictions’) so the combined system can report the ‘out-of-tolerance predictions’ as the ranked findings to the client system. Additionally, the motivation for further combining Anand’s ranked findings with Lee/Anand’s system would have been to give users the ability to determine which observations corresponding to ‘out-of-tolerance predictions’ to keep when deciding to update their regression model.
RE Claims 14 and 19, Lee/Anand/Iwamoto teaches the system of claim 1, the method of claim 17, and in addition Lee discloses the data visualization service is provided within a cloud computing environment (Lee: fig. 2; [0091], “FIG. 2 illustrates an example of a machine learning service implemented using a plurality of network-accessible services of a provider network … Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of multi-tenant and/or single-tenant cloud-based computing or storage services) accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks herein”), and receives requests from client systems to display visualizations of the findings associated with the data set (Lee: [0312], “Examples of components of the interactive graphical display, as well as various controls that may be used in different embodiments are shown in FIG. 63-FIG. 69” (use of interactive controls to modify displayed information corresponds with ‘receiving’ requests to display visualizations)).
RE Claims 15 and 20, Lee/Anand/Iwamoto discloses the system of claim 1, the method of claim 17, and Lee implicitly teaches for each pair of dimension attributes, operate a regression process to calculate an expected value of a target attribute for those dimension attributes with respect to each distinctive value in the other dimension attribute, and generate a finding for each dimension attribute in the pair of dimension attributes for each dimension attribute in the pair of attribute dimensions, based on discrepancies between expected and observed values (Lee: fig. 68, illustrating a summary of errors in predicted values from regression analysis of evaluation data set EDS7 using model M-0087; [0332], “FIG. 68 illustrates an example view of results of an evaluation run of a regression model that may be provided via an interactive graphical interface ... In graph 6820, the distribution of the acceptable predictions (i.e., predictions within the tolerance limit currently indicated by slider S1) and the out-of-tolerance predictions for different ranges of the true values is shown” (predicted values correspond with estimated values, and errors in prediction correspond with ‘findings’ where errors define differences between predicted and true values)).
RE Claims 16 and 21, Lee/Anand/Iwamoto teaches the system of claim 1, the method of claim 17, and Lee also discloses the data visualization service is adapted to automatically determine a data visualization algorithm for use in generating one or more visualizations (Lee: [0307-0308], disclosing a number of ‘interactive graphical interfaces for exploring evaluation results’ where, depending on the evaluation results, a different visualization may be presented to the client (see figs. 63-68)).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Iwamoto et al (US 2001/0018694 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611